Case 0: 20- -Cv-61912- DEG Document 27-18 Entered on FLSD Docket 10/30/2020 Page 1 of 4

WG

Secretary of State

Wyoming Secretary of State For Office Use Only
2020 Carey Avenue WY Secretary of State
Suite 700 FILED: Jul 31 2019 5:08PM
Cheyenne, WY 82002-0020 Original ID: 2019-000868653

Ph. 307-777-7311

 

Limited Liability Company
Articles of Organization

I. The name of the limited liability company is:
Salva Veritate, LLC

il. The name and physical address of the registered agent of the limited liability company is:

C T Corporation System
1908 Thomes Ave
Cheyenne, WY 82001

Ill. The mailing address of the limited liability company is:

El Dorado Hills, CA 95762

IV. The principal office address of the limited liability company is:
ee
El Dorado Hills, CA 95762

V. The organizer of the limited liability company is:

Dina A James

TEE «=! Dorado Hills, CA 95762

Signature:

Print Name:
Title:

Email:

Daytime Phone #:

Suzanne Thomas Date: 07/31/2019

 

Suzanne Thomas
Paralegal

sthomas@foxrothschild.com

(206) 389-1580

Page 1 of 4
Case_0: 20- -cv-61912-DPG Document 27-18 Entered on FLSD Docket 10/30/2020 Page 2 0t4
Wyoming Secretary of State

Wi 2020 Carey Avenue
Suite 700

. Cheyenne, WY 82002-0020
Secretary of State Ph. 307-777-7311

 

| am the person whose signature appears on the filing; that | am authorized to file these documents on behalf of the
business entity to which they pertain; and that the information | am submitting is true and correct to the best of my
knowledge.

| am filing in accordance with the provisions of the Wyoming Limited Liability Company Act, (W.S. 17-29-101 through
17-29-1105) and Registered Offices and Agents Act (W.S. 17-28-101 through 17-28-111).

| understand that the information submitted electronically by me will be used to generate Articles of Organization that
will be filed with the Wyoming Secretary of State.

| intend and agree that the electronic submission of the information set forth herein constitutes my signature for this
filing.

| have conducted the appropriate name searches to ensure compliance with W.S. 17-16-401.

Notice Regarding False Filings: Filing a false document could result in criminal penalty and
prosecution pursuant to W.S. 6-5-308.

 

WSS. 6-5-308. Penalty for filing false document.

(a) A person commits a felony punishable by imprisonment for not more than two (2) years, a fine
of not more than two thousand dollars ($2,000.00), or both, if he files with the secretary of state
and willfully or knowingly:

(i) Falsifies, conceals or covers up by any trick, scheme or device a material fact;
(11) Makes any materially false, fictitious or fraudulent statement or representation; or

(111) Makes or uses any false writing or document knowing the same to contain any materially
false, fictitious or fraudulent statement or entry.

 

 

 

| acknowledge having read W.S. 6-5-308.

Fileris: = (_] An Individual An Organization

The Wyoming Secretary of State requires a natural person to sign on behalf of a business entity acting as an
incorporator or organizer. The following individual is signing on behalf of all Organizers or Incorporators.

Filer Information:

By submitting this form | agree and accept this electronic filing as legal submission of my Articles of
Organization.

 

Signature: Suzanne Thomas Date: 07/31/2019
Print Name: Suzanne Thomas

Title: Paralegal

Email: sthomas@foxrothschild.com

Daytime Phone #: (206) 389-1580

Page 2 of 4
Wyoming Secretary of State

Wi 2020 Carey Avenue
. Suite 700
Cheyenne, WY 82002-0020

Secretary of State Ph. 307-777-7311

Wei 20- -Cv-61912-DPG Document 27-18 Entered on FLSD Docket 10/30/202Q Page 3 of 4

 

Consent to Appointment by Registered Agent

C T Corporation System, whose registered office is located at 1908 Thomes Ave,
Cheyenne, WY 82001, voluntarily consented to serve as the registered agent for Salva Veritate,
LLC and has certified they are in compliance with the requirements of W.S. 17-28-101 through W.S.
17-28-111.

| have obtained a signed and dated statement by the registered agent in which they
voluntarily consent to appointment for this entity.

 

Signature: Suzanne Thomas Date: 07/31/2019
Print Name: Suzanne Thomas

Title: Paralegal

Email: sthomas@foxrothschild.com

Daytime Phone #: (206) 389-1580

Page 3 of 4
 

 

Cancn 1:9f a, £1019 _ Noe 4
Wwdsat V.L2UUVOULII2A- VT Oo VUCOTTCMt 2

STATE OF WYOMING
Office of the Secretary of State

|, EDWARD A. BUCHANAN, Secretary of State of the State of Wyoming, do hereby certify
that the filing requirements for the issuance of this certificate have been fulfilled.

CERTIFICATE OF ORGANIZATION

Salva Veritate, LLC

| have affixed hereto the Great Seal of the State of Wyoming and duly executed this official
certificate at Cheyenne, Wyoming on this 31st day of July, 2019 at 5:08 PM.

NL

Remainder intentionally left blank.

Secretary of State

Filed Online By:

 

Suzanne Thomas

Filed Date: 07/31/2019

on 07/31/2019

 

Page 4 of 4

 
